DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previously withdrawn claims 77-83, 85-86 and 91-96 have been cancelled.

The amendments and arguments presented in the papers filed 12/24/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/3/2021 listed below have been reconsidered as indicated.
a)	The objection to the drawings is withdrawn in view of the replacement drawings.

b)	The objection to claim 84 is withdrawn in view of the amendments to the claim.

c)	The rejections of claims 84 and 87-90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

d)	The rejections of claim(s) 84 and 87-89 under 35 U.S.C. 102(a)(1) as being anticipated by Rask-Andersen (Human Molecular Genetics. 2016. 25(21):4739-4748) are withdrawn as they do not address the amendments to the claims.

e)	The rejections of claim(s) 84 and 87-88 under 35 U.S.C. 102(a)(1) as being anticipated by Salonen (US 2006/0099610 A1) are withdrawn as they do not address the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.
Specification
The specification was amended on 12/7/2018 to update priority information in the Cross Reference to Related Application section. 
The substitute specification filed 12/24/2021 does not incorporate the earlier amendments from 12/7/2018 and does not annotate any changes to the Cross Reference To Related Applications section.
It is suggested the specification filed 12/24/2021 be further updated to include the amendments from 12/7/2018.

Claim Interpretation
Claim 84 is drawn to methods of “determining the presence of a biomarker associated with coronary heart disease (CHD) in a patient sample”. The term “CHD” is interpreted as being an abbreviation for “coronary heart disease”. The method is interpreted as being for determining the presence of one of the recited biomarkers of steps (b) and/or (c).
The claim is interpreted as requiring the following identified steps: step (a); step (b) and/or (c); and step (d).
In step (c), the step is performed to “obtain methylation data regarding whether a specific CpG residue is unmethylated”. A “specific CpG residue” is interpreted as encompassing CpG residues within cg12586707 or a CpG residue within a CpG site that is collinear with cg12586707.

In view of the amendments to the claims and the elected species, the elected methods require step (a), step (b) in which the SNP rs11597065 is genotyped, step (c) in which the CpG site cg12586707 is assessed; and step (d) in which the genotype of rs11597065 and the methylation of cg12586707 is input into an algorithm the accounts for the contribution of an interaction effect between the genotype of rs11597065 and the methylation of cg12586707.

Claim 88 states “the at least one interaction effect” comprises a gene-environment interaction effect (SNPxCpG) effect between CpG site cg12586707 or the CpG site collinear with CpG site cg12586707 and rs11597065 or the SNP in linkage disequilibrium with rs11597065. The claim is interpreted as encompassing an embodiment requiring at least the performance of step (b) in which rs11597065 or a SNP in linkage disequilibrium with rs11597065 and the performance of step (c) in which the cg12586707 or a CpG site collinear with cg12586707 is assessed and inputted into the algorithm of step (d).

Claim 89 states “at least one interaction effect” comprises at least one environment-environment interaction (CpGxCpG) effect between CpG site cg12586707 and the CpG site collinear with CpG site cg12586707. The claim is interpreted as encompassing an embodiment requiring at least the performance of step (c) in which 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84 and 87-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are all directed towards methods which involve determining the presence of a biomarker associated with CHD in a patient sample by performing a genotyping assay and inputting the genotype into at least one algorithm that accounts for the contribution of at least one SNP main effect. The claims recite the SNP is 
With regard to claim 84, any SNP that would be used in a method within the scope of the claims must be a naturally occurring variant in humans and has to be correlated to rs11597065 with R of least 0.3 in some population. The additional SNPs encompassed by the claim must also have an allele that is functionally associated with CHD. The R value is a relative value dependent on the population tested, and the population is not defined in the claim or specification.  
The term linkage disequilibrium refers to the preferential segregation of a particular polymorphic form with another polymorphic form at a different chromosomal location more frequently than expected by chance. Therefore, the claims encompass genotyping a potentially large genus of nucleic acids sequences. The claims do not recite any specific polymorphisms that meet all three criteria listed above other than rs11597065.  The polymorphisms that are in linkage disequilibrium rs11597065 have not been defined in terms of structure in the claims, neither are they clearly identified in the specification.
	The specification does not teach which allele or genotype is associated with CHD. The specification discloses numerous SNPs, but does not disclose all possible SNPs which meet the criteria set forth in the claims. Further, other than the claimed SNP of rs11597065, the specification does not disclose which additional SNPs can be reliably considered to be associated with CHD, as well as which allele of these undisclosed SNPs are associated with CHD. The specification does not teach any testing to determine which SNPs are in LD with rs11597065 have an allele that would 
It is known that SNPs that are in LD can vary with different populations.  These findings are supported by the teachings of Andiappan (BMC Genetics. 2010. 11:36; previously cited). Andiappan discloses that while the NCBI database lists over 26 million SNPs, the latest published HapMap provides data for only 3.1 million SNPs (p. 1, col. 2). Further, Andiappan genotyped 20 candidate genes on 5q31-33 and through re-sequencing identified 237 SNPs, of which only 95 (40%) were in HapMap (see abstract).  The reference also discloses that HapMaps are provided for 4 reference populations and there is variability between the data for the different populations (e.g., p. 2, col. 1). Andiappan cites Mueller as reporting that, in a study of European populations spanning sequence regions of 750Kb, only two out of the four studied populations were well represented in the HapMap CEPH population (p. 2, col. 1). Accordingly, HapMap cannot be relied up to establish possession of SNPs sharing any level of LD with SNP rs11597065, or SNPs having, e.g., an R value greater than 0.3 as is encompassed by the claims. The general knowledge in the art concerning SNPs and their alleles does not provide any indication of how the structure of one allele is representative of unknown alleles, as are currently embraced by claim 84.  

The written description issue applies to situations where the definition of the subject matter of the claims fails to provide description commensurate with the genus.  Case law directly supports this rejection. As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003. March 5, 2003.) noted "In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention." This is similar to the current situation since the breadth of the current claims comprises the use of SNPs which the present inventors were not in the possession of, or which were not known to the inventors. 
Since the specification does not disclose a representative number of SNPs in linkage disequilibrium with rs11597065 which are required to be functionally associated with CHD as claimed, one of skill would conclude that applicants were not in possession of the claimed genus of methods.   


Response to the traversal of the written description rejections
	The Remarks argue the claims satisfy the written description requirement based on a variety of factors, such as existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, the predictability of the aspect at issue and other considerations appropriate, because specific a specific CpG site and SNP is recited in the claims and linkage disequilibrium and collinearity are well known concepts and methods of determining collinearity between CpG sites are described in the present application (p. 7-9).
	The arguments have been fully considered but are not persuasive. The unpredictability associated with determining whether two SNPs are in linkage disequilibrium is great. Linkage disequilibrium is based on the population analyzed. For example, in one population linkage disequilibrium is observed to exist between two SNPs but in a separate population linkage disequilibrium between the same two SNPs is not observed. There is no reasonable expectation that one can reasonably identify which SNPs applicant possessed as being in linkage disequilibrium with rs11597065, or whether any relationship between any SNP in linkage disequilibrium with rs11597065 also has a correlation with CHD. No population is described in the specification, nor is any population identified in the claim.
	While p. 67 of the specification identifies how linkage disequilibrium-based SNP pruning was performed, the claims are not limited to those SNPs identified. It is also noted that none of the particular SNPs are identified to guide one to determine which SNPs are encompassed by the genus of SNPs in linkage disequilibrium with 
	The instant specification describes the use of large arrays that include SNPs that would be by some criteria linkage disequilibrium with rs11597065 and CpG sites collinear with cg12586707 to genotype and determine methylation status. It is worth noting that the results of the use of those large arrays did not identify all the SNPs in linkage disequilibrium or the collinear CpG sites as being biomarkers for CHD. Page 67 of the specification states that 17,532 SNPs resulted, but Figure 21 does not describe over 17,000 SNPs. It stands to reason that any SNP in linkage disequilibrium with rs11597065 or collinear with cg12586707 linked to CHD should have been identified in the genotype and methylation status screenings.

Improper Markush Rejection
	Claims 84 and 87-89 are rejected under the judicially approved “improper Markush grouping” doctrine.  (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when claims contain an improper grouping of alternatively useable species.  See In re Harnisch, 631 F. 2d 716, 719-20 (CCPA 1980).  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Further, regarding Markush groups in method claims, MPEP 2173.05(h) states:  “However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is 
	In the instant case, the claimed Markush grouping of SNP rs11597065 and those in LD with the rs11597065 do not share any common structural element that is essential to the asserted utility of being associated with CHD.  The different SNPs are from different parts of the human genome and are composed of different allelic nucleotides in distinct genetic contexts. The nature of polymorphic structures is that they are differences within a population. The flanking nucleotides surrounding each polymorphic location have a unique sequence relative to the others and they are not structurally the same when you consider the sequence required to identify one particular polymorphic position relative to another polymorphic position.  The polymorphic markers recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide alteration that occurs at a different location on human chromosomes.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with CHD.  
	The SNPs, identified above are not regarded as being of similar nature because (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Each of the SNPs and for that matter also the CpG sites reside in different loci in different genes on different chromosomes. There is no common structure shared between the claimed SNPs and 
	Similarly, the genes and CpG sites each are of different structure based on their sequence identity. They do not share a single structural similarity since each consists of a different nucleotide sequence at a different location on human chromosomes.  The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the genes and CpG sites comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with CHD.  

Response to the traversal of the improper Markush rejections
	The Remarks argue the claims have been amended to remove Markush groups and specifically refers to rs11597065 and cg12586707 (p. 10).
	The arguments have been fully considered but are not persuasive. The claims are not limited to rs11597065 and cg12586707. The claims encompass the Markush group of SNPs in linkage disequilibrium with rs11597065 and CpG sites collinear with cg12586707.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 84 and 87-89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaina (Circulation: Cardiovascular Genetics. 2014. 7(5):692-700 and Supplemental Material).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 84, Zaina teaches isolating nucleic acids sample from a patient sample (p. 693, Human Vascular Samples and Whole-Genome Bisulfite Sequencing and DNA Methylation Microarray Analyses).
Zaina teaches bisulfite converting the nucleic acids and performing methylation assessment to detect methylation status using the Infinium HumanMethylation450 BeadChip (450k array) to obtain methylation data regarding whether a specific CpG residue is unmethylated (p. 693, Whole-Genome Bisulfite Sequencing and DNA Methylation Microarray Analyses).
It is noted the instant specification (p. 50) describes the use of the HumanMethylation450 BeadChip (450k array) to detect the methylation status of cg12586707 to obtain methylation data. Because Zaina teaches the use of the same commercial array, Zaina also detects the methylation status of cg12586707.
Zaina teaches inputting the methylation data into at least one algorithm that accounts for the contribution of at least one CpG main effect in the form of linkage between methylation and human atherosclerosis, which the underlying cause of coronary heart disease (p. 693, Statistical Analysis).
Regarding claim 87, it is noted that the claim further describes interaction effects, but does not exclude CpG methylation effects. Zaina anticipates claim 87 for the same reason it anticipates claim 84.
Regarding claims 88-89, it is noted that the claim further describes interaction effects, but does not exclude CpG methylation effects. Zaina anticipates claim 88 for the same reason it anticipates claim 84.

Claim(s) 84 and 87-88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samani (The New England Journal of Medicine. 2007. 357(5):443-453 and Supplementary Appendix).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 84, Samani teaches isolating nucleic acids from a patient sample such that a genotyping assay is performed on the nucleic acid using the GeneChip Human Mapping 500K Array Set (p. 444, Subjects and Genotyping).
It is noted the instant specification (p. 50) describes the use of the GeneChip Human Mapping 500K Array Set to genotype rs11597065 to obtain genotyping data. Because Samani teaches the use of the same commercial array, Samani also detects the genotype of rs11597065.
Zaina teaches inputting the methylation data into at least one algorithm that accounts for the contribution of at least one SNP main effect in the form of linkage between genotype and coronary artery disease (p. 444, Statistical Analysis).
Regarding claim 87, it is noted that the claim further describes interaction effects, but does not exclude SNP effects. Samani anticipates claim 87 for the same reason it anticipates claim 84.
Regarding claims 88-89, it is noted that the claim further describes interaction effects, but does not exclude SNP effects. Samani anticipates claims 88-89 for the same reason it anticipates claim 84.

Conclusion
The elected method of claim 84 requiring step (a), step (b) in which the SNP rs11597065 is genotyped, step (c) in which the CpG site cg12586707 is assessed; and step (d) in which the genotype of rs11597065 and the methylation of cg12586707 is input into an algorithm the accounts for the contribution of an interaction effect between the genotype of rs11597065 and the methylation of cg12586707 is free of the prior art, but the claim remains rejected for the reasons detailed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634